MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Mar 02 2018, 9:48 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   APPELLEE PRO SE
Alex Beeman                                              Gregg Roberts
Beeman Law                                               Sheridan, Indiana
Anderson, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Makayla L. Pickett,                                      March 2, 2018
Appellant,                                               Court of Appeals Case No.
                                                         29A04-1706-JP-1489
        v.                                               Appeal from the Hamilton
                                                         Superior Court
Gregg Roberts,
                                                         The Honorable William J. Hughes,
Appellee.                                                Judge

                                                         The Honorable David Najjar,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         29D03-9504-JP-366



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A04-1706-JP-1489| March 2, 2018             Page 1 of 11
                                             Case Summary
[1]   Makayla Lauren Pickett appeals the trial court’s denial of her motion to reduce

      to a judgment amounts owed by Gregg Roberts (“Father”) for college expenses

      and the trial court’s denial of her motion to correct error. We reverse and

      remand.


                                                     Issue
[2]   Pickett raises one issue, which we restate as whether the trial court properly

      found that she failed to demonstrate the amount of college expenses owed by

      Father.


                                                     Facts
[3]   Makayla was born in 1995 to Father and Shonda Pickett (“Mother”). In

      December 2014, the trial court ordered the following regarding payment of

      Makayla’s college expenses:


                  7.       Prior to the child reaching her 19th birthday, [Mother]
                           requested that the Court allocate college expenses
                           between the parties.


                  8.       The Court finds that the child has been enrolled at
                           Butler University and has obtained significant financial
                           aid in paying for her own college expenses, through
                           scholarships, grants, and other sources of funding. The
                           balance of such expenses is currently being paid by
                           [Mother] through a loan. [Mother] has requested that
                           [Father] be responsible for a portion of the college
                           expenses not covered by Makayla’s scholarships, grants
                           and other financial aid.

      Court of Appeals of Indiana | Memorandum Decision 29A04-1706-JP-1489| March 2, 2018   Page 2 of 11
                  9.       The Court finds that Makayla should be responsible for
                           at least one-third of her own college expenses, and that
                           her share may be satisfied by any scholarships, grants,
                           work-study, or any other “free” money available to her.
                           If the financial aid (not including any loans) available
                           to her exceeds her one-third portion of the total college
                           expenses, such funding shall be used to reduce the total
                           balance of her college expenses before allocation of
                           expenses to the parties.


                  10.      The parties shall be responsible in equal shares for the
                           balance of Makayla’s college expenses, up to two-thirds
                           of the total college expenses. After the application of
                           Makayla’s portion and any financial aid over and
                           above Makayla’s portion of expenses, the parties shall
                           each be responsible for 50% of the balance of the
                           expenses. Total college expenses shall be defined as
                           expenses relating to tuition, room and board, books,
                           and any and all necessary fees.


      Appellant’s App. Vol. II p. 11.


[4]   Father appealed the trial court’s order. On appeal, we affirmed the trial court’s

      decision to require Father to pay half of the remaining balance of Makayla’s

      college expenses. In re Paternity of Pickett, 44 N.E.3d 756, 767 (Ind. Ct. App.

      2015). However, we also concluded that “the trial court’s decision to order

      Father to contribute to Child’s college expenses based on the cost of a private

      university rather than a public university is against the logic and effect of the

      circumstances before it.” Id. at 768. Consequently, we remanded to the trial

      court with instructions to recalculate Father’s expenses based on the costs of a

      public university. Id.

      Court of Appeals of Indiana | Memorandum Decision 29A04-1706-JP-1489| March 2, 2018   Page 3 of 11
[5]   On remand, the trial court ordered the following in December 2015:


                  1. Paragraph 10 of the December 5, 2014 [order] is amended
                     as follows:


                      10. The parties shall be responsible in equal shares for the
                      balance of Makayla’s college expenses, up to two-thirds of
                      the total college expenses as calculated and limited below.
                      After the application of Makayla’s portion and any
                      financial aid over and above Makayla’s portion of
                      expenses, the parties shall each be responsible for 50% of
                      the balance of the expenses. However, neither party is
                      liable for college expenses of more than $7,400, which is
                      approximately one-third the cost of an Indiana public
                      university.


                  2. Neither party is responsible for any of Makalya’s college
                     expenses incurred prior to February 18, 2014.


                  3. The parties are liable, however, for Makayla’s college
                     expenses incurred on and after February 18, 2014 as set
                     forth in Paragraph 10.


                  4. As to the college expenses incurred by Makayla her
                     freshman year at Butler University, each party is
                     responsible for $4,016.75, the prorated amount of college
                     expenses incurred on and after February 18, 2014.


                  5. Parties shall pay all college expenses by May 5 of the
                     relevant academic calendar year.


      Id. at 13-14.


[6]   In August 2016, Makayla filed a verified motion for contempt. In the motion,

      Makayla alleged that Father had paid the $4,016.75 toward a prorated portion

      of her freshman year at Butler University but that he had failed to pay any
      Court of Appeals of Indiana | Memorandum Decision 29A04-1706-JP-1489| March 2, 2018   Page 4 of 11
      amount for her sophomore or junior years. She alleged that he was obligated to

      pay $7,400.00 for both the sophomore and junior years. After a hearing, the

      trial court denied Makayla’s motion.


[7]   In January 2017, Makayla filed another verified motion for contempt. In the

      motion, she alleged that she had finished her senior year at Butler University

      and that Father still had not paid any college expenses toward her sophomore

      or junior years. Makayla also filed a motion to reduce to judgment, requesting

      a judgment against Father for $14,800. After a hearing, the trial court issued

      the following order:


                  1. Makayla has completed her college education. As a result,
                     [Father’s] obligation to pay a portion of such expenses has
                     expired and the Court cannot compel [Father] to comply
                     with such orders at this time. Therefore, the Court finds
                     that a contempt petition is inappropriate at this time. The
                     Child’s Verified Motion for Contempt is therefore denied.


                  2. The Court has reviewed the evidence and testimony
                     presented at the hearing on April 25, 2017 as well as the
                     hearing on November 1, 2016. While the Court finds that
                     it is likely that [Father] is and was obligated to pay a
                     portion of the Child’s college education expenses, the
                     Court cannot find that the Child has presented sufficient
                     evidence for the Court to determine what that amount is.
                     The Court would note that [Father] presented as evidence
                     copies of bursar statements from Butler University. These
                     statements contain information regarding expenses and
                     credits for scholarships and grants and have varying
                     amounts listed as a balance due. The Court, from these
                     documents, cannot determine what the total amount due
                     would be, or the source of all the credits and payments

      Court of Appeals of Indiana | Memorandum Decision 29A04-1706-JP-1489| March 2, 2018   Page 5 of 11
                      made. Additionally, [Father] has submitted his letters to
                      counsel regarding his dispute over the figures and making
                      demands that he is entitled to certain credits. The Court
                      cannot follow his logic and has no evidence to support his
                      claims for credits.


                  3. The Court wishes to clarify that this order does not relieve
                     [Father] of the obligation to pay a portion of the Child’s
                     college expenses as previously ordered. That order
                     remains as the law of this case. The Hearing held on April
                     25, 2017 was to determine if [Father] was in contempt for
                     failing to pay for the portion of the Child’s college
                     expenses that he was obligated to pay, or to enter a
                     judgment against [Father] for the amounts due. On these
                     questions, the Child has failed to sustain her burden of
                     proof and the Court now denies her motions.


      Id. at 22-23.


[8]   Makayla filed a motion to correct error arguing that she met her burden of

      showing the amount that Father owed. According to Makayla, “the cost of

      Butler is so high each year, that even after Makayla’s financial aid and

      scholarships, the $7,400 ‘public university’ cap is reached.” Id. at 26. The trial

      court denied the motion. Makayla now appeals.


                                                  Analysis
[9]   On appeal, Makayla argues that the trial court erred by denying her motion to

      reduce to a judgment and motion to correct error. Makayla does not appeal the

      denial of her motion for contempt.




      Court of Appeals of Indiana | Memorandum Decision 29A04-1706-JP-1489| March 2, 2018   Page 6 of 11
[10]   Where a trial court enters findings sua sponte, the specific findings of fact

       control only as to the issues they cover, while a general judgment standard

       applies to any issue upon which the trial court has made no findings. Hays v.

       Wise, 19 N.E.3d 358, 362 (Ind. Ct. App. 2014). In reviewing the judgment, we

       must determine whether the evidence supports the findings and whether the

       findings, in turn, support the conclusion and judgment. Id. We will reverse a

       judgment only when it is shown to be clearly erroneous, i.e., when the

       judgment is unsupported by the findings of fact and conclusions entered on the

       findings. Id. In order to determine that a finding or conclusion is clearly

       erroneous, an appellate court’s review of the evidence must leave it with the

       firm conviction that a mistake has been made. Id. In determining the validity

       of the findings or judgment, we consider only the evidence favorable to the

       judgment and all reasonable inferences to be drawn therefrom, and we will not

       reweigh the evidence or assess the credibility of witnesses. Id.


[11]   On appeal, Makayla argues that she presented sufficient evidence for the trial

       court to reduce the amounts owed by Father to a judgment. It is undisputed

       that Father has entirely failed to pay Makayla’s college expenses for her

       sophomore and junior year. Under the trial court’s orders and this court’s

       opinion in Pickett, Father was required to make such payments. The only issue

       here is whether Makayla presented sufficient evidence to demonstrate how

       much Father owed.


[12]   Makayla testified that her sophomore year “tuition” was $49,500 and that

       $22,000 was owed after financial aid and scholarships. Appellant’s App. Vol. II

       Court of Appeals of Indiana | Memorandum Decision 29A04-1706-JP-1489| March 2, 2018   Page 7 of 11
       p. 8. As for her junior year, she testified that “tuition” was $49,500 and that

       $20,000 was owed after financial aid and scholarships. Id. She claimed that

       Father owed $7,400 for each year for a total of $14,800. Makayla concedes that

       she “did not present evidence of the specific amounts that [Father] would be

       liable, however, the specific amount is not relevant as long as that amount is

       over $14,800.” Appellant’s Br. p. 12.


[13]   In response, Father makes several arguments and, like the trial court, we have

       difficulty “follow[ing] his logic.” Appellant’s App. Vol. II p. 23. Father argues

       that he is entitled to a credit because he overpaid Makayla’s college expenses

       for her freshman year when he paid $4,016.75. He paid that amount pursuant

       to a December 2015 trial court order, which he did not appeal. Father cannot

       now challenge that payment amount. See Holman v. Holman, 472 N.E.2d 1279,

       1287 n.9 (Ind. Ct. App. 1985) (concluding that the husband waived any error in

       the trial court’s order that he pay the cost of his daughter’s parochial school

       education because he failed to appeal from the original decree).


[14]   Father seems to argue that Makayla’s testimony is incorrect because she did not

       live on campus during the entire time period. We note that the trial court’s

       orders require Father to pay his portion of not just tuition, but also room and




       Court of Appeals of Indiana | Memorandum Decision 29A04-1706-JP-1489| March 2, 2018   Page 8 of 11
       board. There is no requirement that the room and board be provided only by

       the university and be listed on the university bills.1


[15]   Finally, Father also seems to argue that, in order to calculate the amount he

       owes, Makayla’s financial aid should be subtracted from the amount she would

       have owed at a public school. There is no evidence that Makayla’s grants and

       scholarships would have been available at a school other than Butler

       University. For example, one of the grants was a “Butler Grant.” Ex. p. 36.

       Further, this argument does not follow the trial court’s December 2015 order,

       which Father did not appeal.


[16]   The trial court’s December 2015 order explained how Father’s college expense

       obligation would be calculated as follows:


                        The parties shall be responsible in equal shares for the
                        balance of Makayla’s college expenses, up to two-thirds of
                        the total college expenses as calculated and limited below.
                        After the application of Makayla’s portion and any
                        financial aid over and above Makayla’s portion of
                        expenses, the parties shall each be responsible for 50% of
                        the balance of the expenses. However, neither party is
                        liable for college expenses of more than $7,400, which is
                        approximately one-third the cost of an Indiana public
                        university.


       Appellant’s App. Vol. II p. 13.




       1
        Father also appears to argue that Makayla did not include all of her financial aid in her calculations.
       However, Father has waived this contention by failing to make a cogent argument. See Ind. Appellate Rule
       46.

       Court of Appeals of Indiana | Memorandum Decision 29A04-1706-JP-1489| March 2, 2018           Page 9 of 11
[17]   Consequently, from Makayla’s testimony, the amount of college expenses due

       after application of her financial aid, was $22,000 for her sophomore year and

       $20,000 for her junior year. Makayla more than covered her one-third of the

       expenses through financial aid. Half of the remaining college expenses would

       be $11,000 for her sophomore year and $10,000 for her junior year. However,

       the maximum amount of college expenses that Father could be liable for in a

       year was $7,400. Under Makayla’s calculations, Father owed $7,400 per year,

       or $14,800.


[18]   Father disputed those calculations and presented account summaries from

       Butler University. By our analysis, based on those account summaries, Father’s

       share of the college expenses would have been approximately half of $23,000

       for Makayla’s sophomore year and approximately half of $19,500 for her junior

       year. Those amounts exceeded the cap of $7,400 per year pursuant to the trial

       court’s order. Consequently, even under the documents presented by Father,

       he would have owed $7,400 per year for those two years.


[19]   Although it would have been preferable for Makayla to introduce her exact

       expenses, we conclude that she did present sufficient evidence to demonstrate

       the amount owed by Father. We reverse and remand for the trial court to enter

       a judgment against Father in the amount of $14,800.




       Court of Appeals of Indiana | Memorandum Decision 29A04-1706-JP-1489| March 2, 2018   Page 10 of 11
                                                 Conclusion
[20]   The trial court erred by denying Makayla’s motion to reduce amounts owed by

       Father to a judgment. We reverse and remand for the entry of a judgment

       against Father for $14,800.


[21]   Reversed and remanded.


       Najam, J, and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A04-1706-JP-1489| March 2, 2018   Page 11 of 11